Citation Nr: 1501289	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-28 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the right hip.

2.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left hip.

3.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right distal fibula.

4.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the lumbar spine.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

On a VA Form 9 received dated in August 2009, the Veteran requested that he be afforded a hearing at his local RO before a Veterans Law Judge.  The document was annotated with the word "video."  In October 2014, the RO mailed two letters to the Veteran regarding the scheduling of his requested video conference hearing, both of which were returned by the United States Post Office as undeliverable.  Significantly, a review of the letters reveals that the letters were sent to the Veteran's former address, rather than his current address (see the August 2009 VA Form 9).  Therefore, he should be rescheduled for another hearing and must be provided with proper notice of the date and time of his requested video conference hearing using his most recent address of record.  As the scheduling of video conference hearings is done by the RO, a remand is required.  



Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.  The RO should ensure that the Veteran's most recent address of record is used when sending notification of the hearing.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




